ORDER
PER CURIAM:
Darell Rodgers appeals from the motion court’s denial of his Rule 24.035 motion after an evidentiary hearing. Rodgers claims that the motion court clearly erred in denying his Rule 24.035 motion because he established that his guilty plea was not knowing and voluntary in that his plea counsel coerced him into pleading guilty by failing to investigate and prepare a defense. Rodgers claims that had he not been coerced by plea counsel, he would not have pled guilty but would have proceeded to trial. We affirm. Rule 84.16(b).